DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 11/04/2021, where claims 1-8 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (US 20140258940 A1) (hereinafter Han) in view of Corvo, (US 20130227473 A1) (hereinafter Corvo).

Referring to claim 1, an information processing method comprising: 
a first screen displaying step of one or more processors displaying a first screen on a display (first level 310, ¶ [0044], fig. 3), the first screen including a plurality of widgets (“The first level 310 includes various objects. These objects may be organized into groups, such as, for example, objects that are in alarm, a user's favorite objects, and recently viewed or edited objects”, ¶ [0045], fig. 3), the widgets each being configured based on information outputted from application software which is associated with each of the widgets among a plurality of pieces of application software that manage a state of building automation system and management (“Tiles 405 are selectable areas of a display that may include graphics and information that is dynamically updated. The navigation application 228 may receive this dynamically-updated information from a server application”, ¶ [0047], fig. 4; “The display of object groups 420 in graphical user interface 400 represents an example of the first level 310 of the hierarchical navigation structure 300”, ¶ [0048], figs. 3 and 4); and 
a second screen displaying step of the one or more processors, when having accepted an operation performed on any widget of the plurality of widgets, controlling the application software associated with the widget to display a second screen (third level 320, ¶ [0044], fig. 3) generated by the application software on the display (“Upon section of a tile of one of the objects in the first level 310, the tiles for the second level 315 may be displayed…Upon section of a tile of one of the related objects in the second level 315, the tiles for the third level 320 may be displayed”, ¶ [0045], fig. 3).
Han teaches the above limitations; however, Han does not explicitly teach that the method is intended to be used to manage a production line.
Corvo teaches displaying a graphical user interface for operating a production line (“FIG. 3 shows an example of a display 60 of one of the terminals 31-38 having a graphical user interface 6 for operating the production plant 1”, ¶ [0075], fig. 3; “The production plant 1 is preferably configured in such a manner that the line master 8 comprises a data memory with the current control and configuration parameters and status values of the machines 10-15 and conveyors 21-25 of the production line(s) and can also receive and store data with production, distribution and route plan for the production line(s)”, ¶ [0071]; “As can be seen in FIG. 3, several widgets W1, W2, W3, W4, W5”, ¶ [0078], fig. 3). 
Han and Corvo are analogous art to the claimed invention because they are concerning with graphical user interface including a plurality of elements to display data (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Han and Corvo before them to substitute the intended use for production lines of a production plant of Corvo for the intended use for building automation system of Han.  Because both Han and Corvo teach methods of presenting graphical elements that display data, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of presenting data on a display.  The motivation to substitute would have been to provide a user interface in a uniform and simple manner as suggested by Corvo (¶ [0010]).

Referring to claim 2, Han further teaches the information processing method according to claim 1, wherein at least two of the plurality of widgets are associated with one piece of application software among the plurality of pieces of application software (“Tiles 405 are selectable areas of a display that may include graphics and information that is dynamically updated. The navigation application 228 may receive this dynamically-updated information from a server application”, ¶ [0047], fig. 4).

Referring to claim 4, Han further teaches the information processing method according to claim 1, wherein in the second screen displaying step, the one or more processors, when having accepted an operation performed on any widget of the plurality of widgets, displays another widget which is configured based on information outputted from the application software associated with the widget and, when having accepted an operation performed on the another widget, displays the second screen (“The second level 315 displays tiles for objects related to the selected object. Upon section of a tile of one of the related objects in the second level 315, the tiles for the third level 320 may be displayed”, ¶ [0045], fig. 3).

Referring to claim 5, Han further teaches the information processing method according to claim 1, wherein the second screen is a screen displayed when a transition from a third screen (second level 315, ¶ [0044], fig. 3) is caused by the application software associated with the widget (“The second level 315 displays tiles for objects related to the selected object. Upon section of a tile of one of the related objects in the second level 315, the tiles for the third level 320 may be displayed”, ¶ [0045], fig. 3).

Regarding claim 7, the instant claim recites the information processing system that performs the steps of the information processing method of claim 1; therefore, the same rationale of rejection is applicable. 

Referring to claim 8, Han further teaches a program for operating the information processing system according to claim 7, the program causing the one or more processors to execute each of the foregoing processes (“The process may be implemented by executable instructions stored in a non-transitory computer-readable medium that cause one or more data processing systems to perform such a process”, ¶ [0058]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Corvo as applied to claim 1 above, and further in view of Tritschler et al., (US 20130263053 A1) (hereinafter Tritschler).

Referring to claim 3, Han in view of Corvo teach the information processing method according to claim 1, where the object/widget is associated with an application.  However, Han in view of Corvo do not explicitly teach a widget is associated with two or more pieces of application software among the plurality of pieces of application software.
Tritschler teaches a widget is associated with two or more pieces of application software among the plurality of pieces of application software (“Embodiments of a method and apparatus are described for a…widget to interface with multiple underlying…applications”, ¶ [0015]).
Han in view of Corvo and Tritschler are analogous art to the claimed invention because they are concerning with graphical user interface including at least a graphical element to display data (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Han in view of Corvo and Tritschler before them to modify the hierarchical navigation system of Han in view of Corvo to incorporate the function of a widget interfacing with multiple applications as taught by Tritschler.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Tritschler (¶ [0015]), because the function of a widget interfacing with multiple applications does not depend on the hierarchical navigation system.  That is the function of a widget interfacing with multiple applications performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to reduce clutter by providing a unified view as suggested by Tritschler (¶ [0015]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Corvo as applied to claim 1 above, and further in view of Sarang et al., (US 20200110531 A1) (hereinafter Sarang).

Referring to claim 6, Han in view of Corvo teach the information processing method according to claim 1.  Han further teaches the graphical user interface is user-modifiable (¶ [0026]) including user’s favorite objects (¶ [0045]).  However, Han in view of Corvo do not explicitly teach when a plurality of management groups that manage the production line have a hierarchical relationship, the one or more processors, in the first screen displaying step, displays the first screen in which a configuration of the plurality of widgets is determined according to a corresponding one of the management groups, in response to an operation of a user who belongs to the corresponding management group or a management group which is in a higher level of hierarchy than the corresponding management group.
Sarang teaches when a plurality of management groups that manage the production line have a hierarchical relationship, the one or more processors, in the first screen displaying step, displays the first screen in which a configuration of the plurality of widgets is determined according to a corresponding one of the management groups, in response to an operation of a user who belongs to the corresponding management group or a management group which is in a higher level of hierarchy than the corresponding management group (“authorized users may view the widgets which they are authorized to view”, ¶ [0144]; “an administrative user may create individual tabs arranged for a dashboard for each section, department, etc. The administrative user may create various widgets as part of the dashboard for the specific section, department, etc. Each tab may be assigned to different user roles with view/edit permissions. According to the embodiments described herein, a given user may only be permitted to view dashboard tabs which are related to him only…a user group can individually monitor their own usage of electricity, for instance”, ¶ [0145]; “The dashboard may be specific to a particular department, group, etc. within the enterprise. The dashboard engine 532 may create, build, assemble, etc. the dashboard based on the selection from the user. The user may provide authorization to specific users who may be able to view, edit, etc. the dashboard”, ¶ [0148]).
Han in view of Corvo and Sarang are analogous art to the claimed invention because they are concerning with graphical user interface including at least a graphical element to display data (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Han in view of Corvo and Sarang before them to modify the hierarchical navigation system of Han in view of Corvo to incorporate the function of access different graphical user interface elements based on user levels as taught by Sarang.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Sarang (¶ [0144]-[0152]), because the function of access different graphical user interface elements based on user levels does not depend on the hierarchical navigation system.  That is the function of access different graphical user interface elements based on user levels performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to restrict access to the graphical user interface and present only elements necessary related to the user’s job as suggested by Sarang (¶ [0145]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 11210278 (Dean) – discloses a user interface comprising a number of widgets to receive multiple data factors.
US 20180293038 (Meruva) – discloses a dashboard comprising a plurality of widgets each displays various data.
US 20170227944 (Goli) – discloses a graphical user interface for an industrial automation system with a plurality of selectable widgets.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144